            Case 2:18-cv-06670-NJB Document 38 Filed 02/11/19 Page 1 of 10



                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF LOUISIANA


WILLIAM CAULEY                                                                               CIVIL ACTION

VERSUS                                                                                       NO. 18-6670

ST. TAMMANY PARISH, et al.                                                                   SECTION "G"

                                                       ORDER

           The attached letter dated January 23, 2019, was received from Plaintiff William Cauley

(“Cauley”).1 The Court, however, will not act upon an ex parte request made by a “Letter to Judge.”

If Cauley wishes to file a motion, he must file a motion into the record through the Clerk of Court’s

office. The Court cannot act upon a “letter.”2 Accordingly,




1
    See attached correspondence.

2
  Defendant is advised not to send ex parte correspondence to the Court. Motions should be sent to the Clerk of Court
at 500 Poydras Street, Room C151, New Orleans, Louisiana 70130. Federal Rule of Criminal Procedure 47 provides
that “[a] party applying to the court for an order must do so by motion.” “These procedures are not ceremonial: they
serve to apprise the court of important business that needs attending.” United States v. Smart, 488 F. App’x 790, n. 2
(5th Cir. 2012). The Fifth Circuit has noted that where a defendant “docketed a letter with the court,” rather than filing
the appropriate motion “he can hardly complain that it was not addressed or noted.” Id.
         Case 2:18-cv-06670-NJB Document 38 Filed 02/11/19 Page 2 of 10



       IT IS HEREBY ORDERED that the Clerk of Court enter this letter into the record.

       IT IS FURTHER ORDERED that Cauley file any motions with the Clerk of Court.

Placing this “Letter to Judge” into the record does not constitute a “filing” into the record and the

Court will not act upon and request made by letter.

       IT IS FURTHER ORDERED that the Clerk of Court shall provide a copy of this Order

to the United States Attorney’s Office and the United States Marshals Service.

       NEW ORLEANS, LOUISIANA, this                   11th      day of February, 2019.




                                              _______________________________
                                              NANNETTE JOLIVETTE BROWN
                                                      CHIEF JUDGE
                                             UNITED STATES DISTRICT JUDGE
Case 2:18-cv-06670-NJB Document 38 Filed 02/11/19 Page 3 of 10
Case 2:18-cv-06670-NJB Document 38 Filed 02/11/19 Page 4 of 10
Case 2:18-cv-06670-NJB Document 38 Filed 02/11/19 Page 5 of 10
Case 2:18-cv-06670-NJB Document 38 Filed 02/11/19 Page 6 of 10
Case 2:18-cv-06670-NJB Document 38 Filed 02/11/19 Page 7 of 10
Case 2:18-cv-06670-NJB Document 38 Filed 02/11/19 Page 8 of 10
Case 2:18-cv-06670-NJB Document 38 Filed 02/11/19 Page 9 of 10
Case 2:18-cv-06670-NJB Document 38 Filed 02/11/19 Page 10 of 10
